                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    DOLBY LABORATORIES LICENSING                         CASE NO. 18-cv-01553-YGR
                                        CORPORATION, ET AL.,
                                   7
                                                        Plaintiffs,                          ORDER GRANTING IN PART AND DENYING
                                   8                                                         IN PART MOTIONS TO STRIKE OR EXCLUDE
                                                  vs.                                        EXPERT TESTIMONY
                                   9
                                        ADOBE INC.,                                          Re: Dkt. Nos. 159, 162
                                  10
                                                        Defendant.
                                  11

                                  12          The parties in this action have each filed a motion to exclude or strike testimony offered by
Northern District of California
 United States District Court




                                  13   the opposing party’s experts. Specifically, Dolby seeks to strike certain testimony offered by
                                  14   Adobe experts Steven Kursh, Schuyler Quackenbush, and Christian Tregillis, while Adobe seeks
                                  15   to strike certain testimony offered by Dolby experts John Strawn, Paul Meyer, and Lorin Hitt.
                                  16   (Dkt. Nos. 159, 162.) The Court heard oral argument on October 23, 2019.1
                                  17          Federal Rule of Evidence 702 controls expert witness testimony. The admissibility of an
                                  18   expert opinion requires a three-step analysis:
                                  19          The admissibility of expert testimony, Rule 702, requires that the trial court
                                              make several preliminary determinations, Rule 104(a). The trial court must
                                  20          decide whether the witness called is properly qualified to give the testimony
                                              sought. A witness may be qualified as an expert on the basis of either
                                  21
                                              knowledge, skill, experience, training, or education or a combination thereof,
                                  22          Rule 702. The trial court must further determine that the testimony of the expert
                                              witness, in the form of an opinion or otherwise, will assist the trier of fact, i.e.,
                                  23          be helpful, to understand the evidence or to determine a fact in issue, Rule
                                              702(a). Finally the trial court must determine that as actually applied in the
                                  24          matter at hand, Rule 702(d), to facts, data, or opinions sufficiently established to
                                  25          exist, Rule 702(b), including facts, data, or opinions reasonably relied upon
                                              under Rule 703, sufficient assurances of trustworthiness are present that the
                                  26

                                  27          1
                                                 On November 7, 2019, pursuant to the Court’s order, Adobe filed a supplemental
                                       statement in which it identified certain of its experts’ opinions that it would not offer at trial. (Dkt.
                                  28
                                       No. 219.)
                                               expert witness’ explanative theory produced a correct result to warrant jury
                                   1           acceptance, i.e., a product of reliable principles and methods, Rule 702(c).
                                   2   Michael H. Graham, 5 HANDBOOK OF FED. EVID. § 702:1 (8th ed.) (footnotes omitted). An expert
                                   3   is generally not permitted to opine on an ultimate issue of fact except in limited circumstances,
                                   4   since such opinions may invade the province of the jury. See Nationwide Transport Finance v.
                                   5   Cass Information Systems, Inc., 523 F.3d 1051, 1060 (9th Cir. 2008) (“[E]vidence that merely tells
                                   6   the jury what result to reach is not sufficiently helpful to the trier of fact to be admissible.”
                                   7   (quoting Kostelecky v. NL Acme Tool/NL Indus., Inc., 837 F.2d 828, 830 (8th Cir. 1988))). Nor
                                   8   may an expert opine on questions which are matters of law for the court. See id. at 1058 (deciding
                                   9   questions of law is the exclusive province of the trial judge); McHugh v. United Service Auto
                                  10   Assoc., 164 F.3d 451, 454 (9th Cir. 1999) (expert testimony cannot be used to provide the legal
                                  11   meaning or interpretation of insurance policy terms); Aguilar v. Int’l Longshoremen’s Union Local
                                  12   No. 10, 966 F.2d 443, 447 (9th Cir. 1992) (expert opinion that reliance was reasonable and
Northern District of California
 United States District Court




                                  13   foreseeable were inappropriate subjects for expert testimony). However, as a practical matter,
                                  14   experts may express opinions based upon hypotheticals and information which would otherwise
                                  15   be inadmissible hearsay on its own. Berman v. Freedom Fin. Network, LLC, 400 F. Supp. 3d 964
                                  16   (N.D. Cal. 2019). Moreover, Rule 703 FRE explicitly allows an expert to base an opinion on facts
                                  17   or data made known to the expert at or before the hearing. Interwoven, Inc. v. Vertical Computer
                                  18   Sys., CV 10-04645 RS, 2013 WL 3786633, at *7 (N.D. Cal. July 18, 2013) (“Experts are,
                                  19   however, permitted to rely on hearsay evidence in coming to their conclusions, so long as an
                                  20   expert in the field would reasonably rely on that information.”).
                                  21           Below, the Court addresses each of the experts whose testimony is at issue in the parties’
                                  22   motions to exclude.
                                  23   I.      Industry Experts
                                  24           A.      Steven Kursh
                                  25           Adobe retained Dr. Kursh to provide opinions regarding whether Dolby’s interpretation of
                                  26   the agreements at issue in this case is “commercially reasonable relative to customs and practices
                                  27   in the software industry.” (Dkt. No. 158, Ex. A (“Kursh Opening Report”), ¶ 13.) In addition, Dr.
                                  28
                                                                                           2
                                   1   Kursh purports to offer his opinions about the technical meaning of terms used in the agreements

                                   2   “relative to industry customs and practices.” (Id.)2

                                   3          Dolby seeks to exclude Dr. Kursh’s opinions in their entirety. Dolby challenges specific

                                   4   portions of Dr. Kursh’s opening report (id., ¶¶ 67-99, 101, 114, 126-214) on the grounds that Dr.

                                   5   Kursh offers impermissible legal opinions regarding contract interpretation and fails to provide

                                   6   any basis for his “customs and practices” opinions. Dolby also challenges Dr. Kursh’s opinion in

                                   7   his rebuttal report that “the applications in Creative Cloud flow together and are complementary of

                                   8   each other,” and thus, that Adobe included Dolby’s technology in Creative Cloud applications

                                   9   only “where it was appropriate and efficient.” (Dkt. No. 158, Ex. B (“Kursh Rebuttal Report”),

                                  10   ¶¶ 34-41.) Dolby contends that this opinion lacks foundation because Dr. Kursh never examined

                                  11   any of Adobe’s source code.

                                  12          Adobe counters that Dr. Kursh’s opinions are based on extensive experience with licensing
Northern District of California
 United States District Court




                                  13   negotiations and partnerships, as well as an examination of numerous third-party sources. Adobe

                                  14   further argues that rather than reaching legal conclusions, Dr. Kursh simply provides industry

                                  15   context to aid in the interpretation of terms like “professional” and “consumer.” With respect to

                                  16   the rebuttal report, Adobe contends that Dr. Kursh properly offers an opinion, based on industry

                                  17   customs and practices regarding product bundling, to rebut Dolby’s damages expert.

                                  18          The Court largely grants Dolby’s request to exclude Dr. Kursh’s opinions, with the

                                  19   exceptions noted herein. Specifically, Dr. Kursh’s opinions regarding contract interpretation are

                                  20   excluded. Dolby and Adobe are sophisticated parties. The contracts at issue were negotiated by

                                  21   attorneys and technical personnel. That a dispute has arisen regarding contract interpretation does

                                  22   not mean that a third party may offer “opinions” to support one party’s interpretation. In large

                                  23   part, the proffered opinions are merely attorney argument dressed in the guise of “custom and

                                  24   practice.”

                                  25          The role of an expert is to provide specific expertise so that a fact finder can make its own

                                  26   decisions with respect to the factual dispute. To the extent that an issue is within the sphere of a

                                  27
                                              2
                                                In its motion to exclude, Adobe notes that it proposed that the parties stipulate not to
                                  28
                                       offer experts on contract interpretation issues, but Dolby refused.
                                                                                          3
                                   1   fact finder’s understanding, an “expert” cannot usurp that role. Thus, Dr. Kursh’s opinion

                                   2   regarding the “best practice” in drafting contracts is no more than legal argument. For instance,

                                   3   the jury does not need Dr. Kursh to opine that the disputed terms in the contract should have been

                                   4   “explicit” or “clearly defined,” or that they should have had “clear objective criteria.” (Kursh

                                   5   Opening Report, ¶¶ 149-150; see also id. ¶¶ 82-85 (noting that license agreements must be

                                   6   analyzed by “the language agreed to by the parties”).) Further, cross-referencing American Bar

                                   7   Association manuals or other legal resources is not equivalent to relying on “industry custom and

                                   8   practice”; the documents to which Dr. Kursh cites provide legal training on licensing.

                                   9   Presumably, percipient witnesses employed by each party will testify and explain their own

                                  10   version of the basic facts to the jury. To claim that a person dressed as an expert can opine in

                                  11   court and seek to interpret the contracts at the core of the parties’ dispute would usurp the jury’s

                                  12   role of resolving contract disputes and open the door to “legal experts” frequenting the courtroom.
Northern District of California
 United States District Court




                                  13          Moreover, common business practices—such as seeking “clarity” regarding contract

                                  14   interpretation or using multiple contracts or addendums to define the terms of an agreement—are

                                  15   not “custom[s] and practice[s] specific to the software industry.” Nor would the jury benefit from

                                  16   Dr. Kursh’s opinions on the effect of payments and receipts on ongoing business relationships (id.

                                  17   ¶¶ 185-190) or bundling (id. ¶¶ 191-202). The jury does not need expert guidance on such generic

                                  18   business considerations.3

                                  19          Accordingly, Dolby’s motion to exclude Dr. Kursh’s opinions is granted, except for the

                                  20   following opinions, which are based on Dr. Kursh’s industry expertise and would be properly

                                  21   before the jury:

                                  22

                                  23          3
                                                 In support of its motion, Dolby points to Cisco Sys., Inc. v. Hewlett-Packard Co., No.
                                       2015-1-CV-284707 (Cal. Super. Ct. Santa Clara County, May 3, 2018) (order after hearing on April
                                  24
                                       27, 2018), in which a court excluded Dr. Kursh’s testimony because “references to specific
                                  25   industry customs and usage that inform[ed] his interpretation of” the agreement at issue were “few
                                       and far between.” Dr. Kursh’s opinions in this case suffer from the same deficiencies. Actuate
                                  26   Corp. v. Aon Corp., No. C 10-05750 WHA, 2012 WL 2285187, at *3 (N.D. Cal. June 18, 2012)
                                       does not require a contrary finding. There, Dr. Kursh was found “qualified to testify about how
                                  27   the term CPU would have been understood in the context of software license agreements,” but
                                       consistent with this Court’s holding, Dr. Kursh was “precluded from testi[fying] about the
                                  28
                                       particular contracts and conduct at issue in th[e] action.”
                                                                                          4
                                              The lack of a distinction between “consumer” and “professional” designations in the
                                   1           software industry, excluding issues related to contract interpretation. Thus, Dr. Kursh may
                                   2           testify that, for example, “there is no generally-accepted distinction between consumer and
                                               professional software . . . use.” (Id. ¶ 134; see also id. ¶¶ 136-137, 139-140.)
                                   3
                                              The certification process generically. (See, e.g., id. ¶¶ 174-175.) The Court reserves on
                                   4           whether there has been a sufficient proffer for the conclusion that “[i]t would be contrary
                                               to industry custom and practice to require further implementations of Dolby Plus in
                                   5           Creative Cloud applications following the completion of this approval process.” (Id.
                                               ¶ 184.)4
                                   6
                                       Given how little of Dr. Kursh’s opinion is proper, the Court will discuss what else Dr. Kursh may
                                   7
                                       say at trial, if anything, during the pretrial conference.
                                   8
                                               B.      Lorin Hitt
                                   9
                                               Dolby offers Dr. Hitt, a professor of operations, information, and decisions at the
                                  10
                                       University of Pennsylvania, as an expert on customs and practices in the software industry and as
                                  11
                                       a rebuttal to Dr. Kursh. (Dkt. No. 161, Ex. J (“Litt Report”), ¶¶ 1, 9.)
                                  12
Northern District of California
 United States District Court




                                               Adobe moves to strike four portions of Dr. Hitt’s report: Opinions B (¶¶ 19-20), B-3
                                  13
                                       (¶¶ 47-53), C (¶¶ 54-65), and D (¶¶ 66-71). In general, the parties disagree as to whether these
                                  14
                                       opinions constitute improper contractual interpretation or actually rebut any opinion from Dr.
                                  15
                                       Kursh. Adobe further argues that because Dr. Hitt is an academic without practical experience, he
                                  16
                                       lacks the qualifications to express an opinion regarding Dolby’s product certification process and
                                  17
                                       its impact on licensing.
                                  18
                                               Adobe’s request to exclude portions of Dr. Hitt’s report is granted in part. Specifically, to
                                  19
                                       the extent the Court has stricken certain of Dr. Kursh’s opinions, there is no need for rebuttal, and
                                  20
                                       Dr. Hitt’s rebuttal opinions likewise are stricken. (See, e.g., id. ¶¶ 66-71 (discussing bundling).)
                                  21
                                       Further, Dr. Hitt is subject to the same limitations as Dr. Kursh, namely, any opinions from Dr.
                                  22
                                       Hitt regarding contract interpretation (see id. ¶¶ 53, 56) or generic business practices (see id. ¶ 68),
                                  23
                                       are excluded. These limitations significantly reduce the portions of Dr. Hitt’s report that would be
                                  24
                                       properly before the jury.
                                  25

                                  26

                                  27           4
                                                In order to determine whether this opinion is proper, the Court requires a further proffer
                                       from Adobe which may be submitted as part of the pre-trial filings. Adobe is reminded that any
                                  28
                                       information provided to the Court should have been previously disclosed.
                                                                                       5
                                   1          To the extent the Court allows Dr. Kursh to opine on issues regarding industry customs

                                   2   and practices, however, Dr. Hitt is permitted to offer a rebuttal. Thus, Dr. Hitt, like Dr. Kursh,

                                   3   may testify about the distinction between “consumer” and “professional” designations in the

                                   4   software industry (see id. ¶¶ 19-20, 47-53), excluding any contract interpretation. Further, Dr. Hitt

                                   5   may offer opinions regarding the product certification process generally. (See id. ¶¶ 61-63.)

                                   6   Moreover, notwithstanding his lack of industry experience, Dr. Hitt has the requisite expertise to

                                   7   address industry customs and practices based on his study of the industry, including his

                                   8   examination of academic resources and publicly-available third-license agreements. The

                                   9   objections, in this regard, relate to the weight of his opinion rather than admissibility.

                                  10   II.    Technical Experts

                                  11          A.      Schuyler Quackenbush

                                  12          Adobe offers Dr. Quackenbush as an expert on “the functionality of the audio compression
Northern District of California
 United States District Court




                                  13   software that Adobe licensed from Dolby.” (Dkt. No. 158, Ex. D (“Schuyler Report”), ¶ 1.)

                                  14          Dolby seeks to exclude Opinions 2 (¶¶ 157-171) and 4 (¶¶ 218-224) of Dr. Quackenbush’s

                                  15   report, in which he opines that “once compiled into object code,” the Dolby Digital and Dolby

                                  16   Digital Plus Asserted Works are “merely functional and non-expressive.” Dolby avers that these

                                  17   portions of the report contain improper legal opinions about whether Dolby’s technology is

                                  18   “expressive,” and rely on erroneous legal conclusions that are contrary to Ninth Circuit law

                                  19   holding that copyright in source code extends to the object code form. Adobe counters that Dr.

                                  20   Quackenbush opines that object code is “non-expressive” “as a matter of software engineering,”

                                  21   not as a matter of law, and only “references copyright law and terms to guide the inquiry[.]”

                                  22   Adobe further disagrees with Dolby’s interpretation of the relevant case law.

                                  23          Dolby’s request to strike Opinions 2 and 4 of Dr. Quackenbush’s report is denied. As an

                                  24   initial matter, and as explained in the Court’s order on the parties’ cross-motions for summary

                                  25   judgment, although the Ninth Circuit has recognized that both source code and object code are

                                  26   eligible for copyright protection, a dispute of material fact exists regarding whether the object

                                  27   code provided to Adobe included Dolby’s copyrighted source code. Dr. Quackenbush properly

                                  28   opines on this factual issue without relying on legal conclusions contrary to Ninth Circuit law.
                                                                                          6
                                   1          Moreover, the Court notes that both parties’ technical experts opine in similar ways.

                                   2   Fundamentally, Dr. Quackenbush provides an explanation for his opinion that MainConcept’s

                                   3   object code libraries, which were used by Adobe, contained no elements of “expression” or

                                   4   “creativity.” As discussed herein, Dolby’s technical expert, Dr. Strawn, provides a basis for his

                                   5   contrary opinion. Given the highly technical nature of the source code and object code at issue,

                                   6   the Court finds that the expertise offered by both experts will be helpful to the jury in resolving

                                   7   disputed factual issues in dispute.

                                   8          That said, the Court will provide further guidance regarding the manner in which such

                                   9   opinions may come into evidence at the pretrial conference and once the Court discusses the jury

                                  10   instructions using the terms “expression,” “creative,” and “functional.” In particular, the experts

                                  11   must segregate the basis for their opinions from the opinions themselves. Further, the Court

                                  12   reminds the parties that experts may not be the source of the factual material upon which their
Northern District of California
 United States District Court




                                  13   opinions are based. Thus, such evidence must first be admitted before the expert may rely on that

                                  14   evidence to provide an opinion thereon.

                                  15          B.      John Strawn

                                  16          As a rebuttal to Dr. Quackenbush, Dolby offers opinions from Dr. Strawn regarding

                                  17   “computer software and programs that are at issue in this action.” (Dkt. No. 161, Ex. G, ¶¶ 1-2.)

                                  18          Adobe seeks to exclude Section VIII (¶¶ 83-111) of Dr. Strawn’s report, in which he

                                  19   concludes that MainConcept’s object code library used by Adobe “matches” and “incorporates”

                                  20   Dolby’s source code. Adobe argues that Dr. Strawn’s opinion supports a “new, never-pleaded

                                  21   theory of indirect copyright infringement based on Adobe’s inclusion of third-party object code

                                  22   form MainConcept.” Adobe further contends that Dr. Quackenbush’s report never discusses the

                                  23   theory that Dr. Strawn purportedly “rebuts.”

                                  24          Adobe’s arguments fail to persuade. As previously explained, the opinions of both parties’

                                  25   technical experts will aid the jury in deciding the issues in this case. Insofar as Dr. Strawn opines

                                  26   on issues not discussed in Dr. Quackenbush’s report, Adobe has had a full and fair opportunity to

                                  27   rebut those opinions through Ronald Schnell’s expert report. Further, as the Court noted in its

                                  28   order on summary judgment, Dolby’s theory of infringement is not “new,” but rather, falls within
                                                                                         7
                                   1   the scope of the pleadings, which generally allege infringement of the “Asserted Dolby

                                   2   Works.” Dr. Strawn’s discussion of this infringement theory therefore is proper.

                                   3          Accordingly, Adobe’s request to strike Section VIII of Dr. Strawn’s report denied. The

                                   4   Court reiterates, however, that it will provide further guidance regarding the permissible limits of

                                   5   Dr. Strawn’s testimony at the pretrial conference.

                                   6   III.   Damages Experts

                                   7          A.      Paul Meyer

                                   8          Mr. Meyer was retained by Dolby as a damages expert. (Dkt. No. 161, Ex. E (“Meyer

                                   9   Report”), ¶ 1; Ex. F (“Meyer Supplemental Report”), ¶ 1.) Relevant here, Mr. Meyer calculated

                                  10   the royalties Adobe purportedly should have paid to Dolby based on the royalty rates applicable to

                                  11   Adobe’s sales and the royalty-bearing sales Adobe purportedly should have reported.

                                  12          Adobe seeks to exclude Mr. Meyer’s “hypothetical royalty” analysis on three bases:
Northern District of California
 United States District Court




                                  13   (i) Dolby disavowed such a damages claim throughout discovery; (ii) Mr. Meyer’s analysis is

                                  14   based on a breach-of-contract model, improperly calculating damages based on hypothetical, not

                                  15   actual, acts of infringement; and (iii) Mr. Meyer’s report contains methodological flaws, including

                                  16   failures to consider all contracts at issue and properly apportion value between copyrighted and

                                  17   non-copyrighted materials.

                                  18          Dolby principally raises four counter-arguments. First, it argues that it never “disavowed”

                                  19   seeking actual damages, and instead, repeatedly stated in its complaint, initial disclosures, and

                                  20   meet and confers that it would seek “actual damages” and was continuing to evaluate its damages

                                  21   theories. Dolby further asserts that it provided Adobe with nearly 100 agreements between Dolby

                                  22   and third-party licensees, making clear that it was producing them for damages purposes and

                                  23   suggesting Dolby might pursue hypothetical royalty damages. Second, Dolby avers that Mr.

                                  24   Meyer properly calculated damages based on each act of infringement, as measured by each sale

                                  25   of a Creative Cloud subscription that gave a user access to use all software in the cloud. Third,

                                  26   Dolby argues that the royalty rate used by Mr. Meyer, although not the actual rate agreed to by the

                                  27   parties, is based on the parties’ own negotiation history and therefore is a proper basis for his

                                  28
                                                                                         8
                                   1   damages calculation. Fourth, Dolby rejects Adobe’s argument that the report contains

                                   2   methodological flaws.

                                   3          Adobe’s motion to exclude Mr. Meyer’s “hypothetical royalty” analysis is denied.

                                   4   Although Adobe has presented evidence suggesting that Dolby was less than forthcoming about its

                                   5   damages theory, the Court is not persuaded that Dolby ever disavowed the theory articulated in

                                   6   Mr. Meyer’s report. (See Dkt. No. 161, Ex. F (stating, in July 20, 2019 meet and confer letter, that

                                   7   “[t]he relative value of the Dolby Technology containing the Asserted Dolby Works is directly

                                   8   relevant to a damages calculation based on a hypothetical reasonable royalty, a theory that has

                                   9   been repeatedly upheld within the 9th Circuit”); Ex. P (response to interrogatory 16 stating that

                                  10   “[Dolby’s] damages for copyright infringement will be based, in whole or in part, on the profits

                                  11   earned by Adobe . . .”).) Absent express disavowal, Dolby is entitled to offer expert opinions to

                                  12   support its damages calculation.
Northern District of California
 United States District Court




                                  13          Insofar as Adobe disagrees with the factual bases underlying Mr. Meyer’s methodology,

                                  14   such as that Mr. Meyer calculated damages based on Creative Cloud purchases rather than

                                  15   application downloads, such issues are properly resolved by the jury, not this Court. See City of

                                  16   Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1044 (9th Cir. 2014) (“Challenges that go to the

                                  17   weight of the evidence are within the province of a fact finder, not a trial court judge.”). Adobe,

                                  18   for its part, will have a full and fair opportunity to challenge Mr. Meyer’s methodology through its

                                  19   rebuttal expert, Mr. Tregillis, discussed in further detail below.5

                                  20   //

                                  21   //

                                  22

                                  23          5
                                                  Adobe further argues that at his deposition, Mr. Meyer offered speculative testimony
                                       regarding (i) what Adobe knew and intended when entering into a licensing agreement with
                                  24
                                       Starbucks; (ii) Adobe’s financial success and growth in market capitalization; and (iii) what Dolby
                                  25   knew or could have known about Adobe’s royalty reporting practices. The Court notes that much
                                       of the testimony identified by Adobe, including Mr. Meyer’s opinions about Adobe’s overall
                                  26   financial success or what the parties did or did not know through the course of their business
                                       relationship, bears a tenuous relationship to Mr. Meyer’s report and lacks an evidentiary basis.
                                  27   Mr. Meyer will not be permitted to offer opinions at trial that have not been clearly disclosed in
                                       his expert report and that are not based in fact. Again, the Court will discuss these matters at the
                                  28
                                       pretrial conference.
                                                                                          9
                                   1          B.      Christian Tregillis

                                   2          Adobe retained Mr. Tregillis to rebut Mr. Meyer’s opinions and to “analyze accounting,

                                   3   financial, economic, valuation, and licensing issues” related to Dolby’s claims. (Dkt. No. 158, Ex.

                                   4   F (“Tregillis Report”).)

                                   5          Dolby seeks to exclude from Mr. Tregillis’ rebuttal report: (i) paragraphs 160 through 185,

                                   6   on the ground that Mr. Tregillis admitted in his deposition that he has no opinion the matters

                                   7   discussed therein and instead was offering mere “observations”; and (ii) paragraphs 156, 203

                                   8   through 207, and 228 through 231, on the ground that they offer improper legal conclusions

                                   9   regarding copyright law. Adobe counters that these paragraphs summarize other experts’ opinions

                                  10   to form the basis for Mr. Tregillis’ rebuttal and properly challenge Mr. Meyer’s methodologies

                                  11   and conclusions.

                                  12          Dolby’s motion to strike portions of Mr. Tregillis’ report is denied. Paragraph 156 of Mr.
Northern District of California
 United States District Court




                                  13   Tregillis’ report summarizes Dr. Quackenbush’s testimony. Given that Dr. Quackenbush

                                  14   generally will be permitted to testify regarding his opinions, Mr. Tregillis may refer to this

                                  15   testimony in his report. With respect to the remaining paragraphs, insofar as Mr. Tregillis

                                  16   summarizes Mr. Meyer’s opinions or other admissible evidence, he is permitted to do so in order

                                  17   to establish a framework for his own opinions, such as that Mr. Meyer “greatly overstate[d]

                                  18   royalties owed by Adobe.” This is not a case where, as Dolby contends, expert testimony “simply

                                  19   rehash[es] otherwise admissible evidence about which [the expert] has no personal knowledge.”

                                  20   Fujifilm Corp. v. Motorola Mobility LLC, No. 12–cv–03587–WHO, 2015 WL 757575, at *27

                                  21   (N.D. Cal. Feb. 20, 2015) (citation omitted). As previously noted, however, neither Mr. Tregillis

                                  22   nor any other expert can be the source of the factual material upon which an expert opinion is

                                  23   based, and rather, such factual material must be separately admitted into evidence.

                                  24          The Court also finds that, contrary to Dolby’s contentions, paragraphs 203 through 207 and

                                  25   228 through 231 do not offer inadmissible legal conclusions. Although the titles of those

                                  26   sections—which state that Mr. Meyer’s royalties analysis is not connected to a “copyright

                                  27   infringement cause of action” and is “illogical in light of the contract as a whole”—suggest legal

                                  28
                                                                                         10
                                   1   opinions may follow, the substance of these sections properly challenge Mr. Meyer’s calculations

                                   2   based on Mr. Tregillis’ understanding of “economic realities” related to royalty transactions.

                                   3                                                 *****

                                   4          Based upon the foregoing, the Court rules as follows with respect to the parties’ motions to

                                   5   exclude or strike certain expert testimony:

                                   6          (1) The motion to exclude the opinions of Dr. Strawn is GRANTED, subject to the

                                   7              exceptions set forth above;

                                   8          (2) Adobe’s motion to exclude Opinions B, B-3, C, and D of Dr. Hitt’s report is

                                   9              GRANTED, subject to the exceptions set forth above;

                                  10          (3) Dolby’s motion to exclude Opinions 2 and 4 of Dr. Quackenbush’s report is DENIED;

                                  11          (4) Adobe’s motion to exclude Section VIII of Dr. Strawn’s report is DENIED;

                                  12          (5) Adobe’s motion to exclude Mr. Meyer’s “hypothetical royalty” analysis is DENIED;
Northern District of California
 United States District Court




                                  13          (6) Dolby’s motion to exclude paragraphs 156, 160 through 185, 203 through 207, and 228

                                  14              through 231 of Mr. Tregillis’ report is DENIED.

                                  15          This Order terminates Docket Numbers 159 and 162.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: November 26, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  19                                                         UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        11
